Citation Nr: 0829203	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  02-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in March 2004.  



FINDINGS OF FACT

1.  The veteran is shown to have served in the Republic of 
Vietnam, and his military occupational specialty was that of 
a still photographer.  

2.  The veteran in not shown to have engaged in combat with 
the enemy in connection with his active service.  

3.  The veteran is not shown to have diagnosis of PTSD that 
is based on a verified or potentially verifiable stressor 
event during his period of active service, to include that in 
the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran does not have a disability manifest by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, in May 2001, November 2001 and January 2002 
letters, issued prior to the decision on appeal, the veteran 
was provided notice regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to submit any further evidence in his 
possession that pertains to the claim.  The veteran was 
advised of the evidence needed to establish a disability 
rating and effective date in November 2007.  This case was 
last readjudicated in November 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes statements 
by the veteran and a fellow service member, photographs, 
service treatment records, service personnel records, private 
medical records, VA outpatient treatment reports and a VA 
examination.  

Pursuant to the March 2004 Board Remand, the Appeals 
Management Center (AMC) contacted the veteran for additional 
information.  Upon receiving the veteran's response, the AMC 
requested verification of the veteran's in-service stressors 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC).  

However, the JSRRC was unable to research the stressor based 
on the information given.  The veteran was informed, in a May 
2007 letter, of the need to submit additional information in 
regards to the location, date (within a 60 day window) and 
the specific unit within the 25th Infantry Division which he 
was associated with when the in-service stressors occurred.  
No further information was submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The veteran was an active participant in the claims process 
by providing lay statements his in-service stressors, 
submitting photographs and providing statements of his 
current symptoms to a VA examiner.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony alone cannot establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The veteran asserts in this regard that his current PTSD was 
caused by trauma he experienced while performing his duties 
as a photographer in the Republic of Vietnam.  While he 
reports seeing dead bodies of both enemy and fellow soldiers, 
seeing a soldier being blown up by a mine, being pinned under 
a dead body as the result of a mine explosion and viewing the 
aftermath of the suicides of two soldiers.  He reports having 
had to photograph many of these dead bodies.  

The service personnel records as well as his DD form 214 
reflect that the veteran's military occupational specialty 
was that of a still photographer.  

Service treatment records are absent of any treatment for a 
psychiatric disorder, to include PTSD.  The separation 
examination did not note any findings of an innocently 
acquired psychiatric disorder, nor did the veteran report any 
psychiatric problems.   

The veteran submitted several photographs of places and 
people in Vietnam.  Three photographs taken by the veteran 
indicate that the helicopters in the photograph were on a 
"search and destroy" mission.  These photographs serve to 
support the veteran's depiction of his duties; however, these 
pictures alone cannot confirm any of the events identified as 
stressors by the veteran or that the veteran witnessed the 
deaths he reported.  

In a statement received in August 2002, a fellow service 
member and field partner of the veteran in service, reported 
that they were in the 69th Signal Battalion, Photo Team B, 
based at Cam Ranh Bay.  Most of their time was spent in the 
field with the third brigade of the 25th Infantry Division or 
the 1/7 or 2/7 Cavalry.  They also spent time photographing 
the Pheku area, east, west and south, to Bam Be Thout, as 
well as with Infantry Units around An Khe, LZ English and the 
coast by Nha Trang.  They photographed long range 
reconnaissance, ambushes, helicopter assaults and patrols 
with troops and were at forward fire support bases during 
fire missions with prolonged firing of heavy artillery.  

The record establishes that the stressors alleged by the 
veteran are unverifiable (either by their very nature or due 
to the veteran's failure to provide sufficient information to 
document the stressor) or were not verified by the JSRRC.  In 
fact, the JSRRC noted that, based on a lack of information, 
they were unable to verify the veteran's claimed stressors.  

The Board finds, therefore, that the veteran's assertions 
alone cannot serve to verify his in-service stressors.  
Significantly, the veteran failed to respond to the May 2007 
letter notifying him that the stressors were unverifiable and 
more information was necessary.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The private medical records from October 2000 to November 
2004 and VA outpatient treatment reports from December 2000 
to October 2007 reflect that the veteran was treated for PTSD 
as early as December 2000, and has a current diagnosis of 
PTSD.  

In a July 2001 VA examination, the examiner concluded that he 
believed the veteran met the criteria necessary to formally 
diagnose PTSD based on the veteran's statements that he was 
exposed to a traumatic event outside the range of the usual 
human experience, given his service in Vietnam and his 
current PTSD symptoms.   

The Board concedes that PTSD has been diagnosed by both 
private and VA medical providers.  The VA examiner determined 
that the reported stressor was sufficient to result in PTSD, 
but the Board is unable to verify any stressor on this 
record.  

While a medical provider may determine if a stressor is 
sufficient to result in PTSD, this can occur only after it 
has been established by adjudicatory personnel that that the 
stressor in fact exists.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor).  

In sum, there can be no diagnosis of PTSD due to service 
without independent corroboration the claimed stressors.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  

As the preponderance of the evidence is against the veteran's 
claim, that doctrine or reasonable is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


